Citation Nr: 0022086	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  95-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for residuals of a left 
index finger strain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

5.  Entitlement to an initial evaluation in excess of 30 
percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to December 
1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), issues 4 and 5 in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluations 
assigned for his hemorrhoids, and cervical spine disability.

The Board notes that during the pendency of the appeal, the 
RO granted a 30 percent evaluation for the veteran's service-
connected cervical spine disability.  While the veteran 
appealed the RO's October 1993 rating decision granting a 10 
percent evaluation for his cervical spine disability, the 
subsequent partial grant of 30 percent does not terminate the 
issue on appeal.  The Board notes that this was not a full 
grant of the benefit sought on appeal because higher 
disability ratings are potentially available under other 
diagnostic codes pertinent to the cervical spine.  The United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has held that where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the issue of entitlement to an 
initial evaluation in excess of 30 percent for a cervical 
spine disability remains before the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  A disability related to high cholesterol was not shown in 
service; a disability related to high cholesterol is not 
currently shown.

4.  The claim for service connection for residuals of a left 
index finger strain is not plausible, as competent medical 
evidence of record does not demonstrate the presence of a 
current disability.

5.  No competent evidence has been submitted showing that the 
veteran's current bilateral hearing loss meets VA criteria to 
be considered a disability for compensation purposes.

6.  The veteran's hemorrhoids are currently inactive; they 
are not large or thrombotic, or irreducible with excessive 
redundant tissue, and do not evidence frequent recurrences.

7.  The veteran's cervical spine disability is productive of 
severe limitation of motion, but is not manifested by 
ankylosis or spinal cord involvement.



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for hypercholesterolemia, residuals of a left index finger 
strain, and bilateral hearing loss are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

2.  The schedular criteria for an initial compensable 
evaluation for hemorrhoids have not been met at any time 
since the effective date of grant of service connection for 
such disability.  38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

3.  The criteria for an initial evaluation in excess of 30 
percent for a cervical spine disability have not been met at 
any time since the effective date of grant of service 
connection for such disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
findings of bilateral hearing loss.  During treatment in 
December 1987, the veteran gave a history of occasional 
bleeding from the rectum, and indicated that he observed 
bright red blood earlier that day.  A rectal examination was 
normal.  The diagnostic impression was bleeding per rectum, 
rule out internal hemorrhoids.  A sigmoidoscopy the following 
day showed internal hemorrhoids.

A January 1988 record indicates that the veteran 
hyperextended his left index finger when he slipped on the 
ice.  A physical examination revealed tenderness of the 
second metacarpophalangeal joint, and a full range of motion 
of the left index finger.  An X-ray study showed no fracture 
or dislocation of the finger.  The final assessment was 
status post left index finger sprain.

Service medical records show elevated cholesterol readings.  
A January 1989 record notes that cholesterol was 291 
milligrams (mg)/deciliter (dl).  Hypercholesterolemia was 
diagnosed.  High cholesterol was noted during follow-up 
treatment in December 1989, and the veteran was placed on a 
low cholesterol diet.  Cholesterol was noted to be 277 mg/dl 
in April 1990, and 190 mg/dl in June 1990. 

The veteran sought treatment for a sore back and neck in July 
1992.  He explained that he was injured during life support 
water survival training the previous day, when he struck his 
helmet on a metal lifeguard chair while being pulled into a 
swimming pool.  He reported pain and stiffness in his 
posterior left neck, and posterior left shoulder.  A physical 
examination of the neck revealed limited mobility in all 
planes secondary to stiffness.  The diagnostic impression was 
strain of the cervical and trapezius muscles.  During follow-
up treatment later that month, the veteran reported slight 
morning stiffness, which was relieved by heat and stretching.  
An examination showed a full range of motion of the neck, and 
normal strength of the upper extremities.  The final 
assessment was cervical strain, resolving.

A March 1992 annual examination report notes normal clinical 
evaluations of the ears, upper extremities, anus and rectum, 
and spine.  Type II hypercholesterolemia was noted.  An 
audiological examination revealed auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 
0, 0, and 0 decibels, respectively, in the right ear, and 10, 
5, 5, 5 and 5, respectively, in the left ear.

In January 1993, the veteran filed a claim of entitlement to 
service connection for hypercholesterolemia, residuals of a 
left index finger strain, bilateral hearing loss, 
hemorrhoids, and a cervical spine disability.

On VA examination in February 1993, the veteran gave a 
history of perianal itching with intermittent bleeding.  He 
opined that he may have fractured his left index finger 
during service, but indicated that it was currently 
asymptomatic with a full range of motion.  The veteran 
reported that he injured his upper back, neck and head when 
he was pulled headfirst into a steel lifeguard chair during a 
water safety maneuver in service.  He currently experienced 
pain and stiffness in the neck with a decreased range of 
motion "extending into the muscles of the left upper back."  
The veteran noted that his cholesterol readings were in the 
150 to 170 mg/dl range when he entered service, and increased 
to as high as 303 mg/dl during active duty.  He related that 
he was given antilipid medications during service, but was 
not currently taking any of them.  

An orthopedic examination revealed no tenderness, swelling, 
or deformity of the veteran's left index finger.  There was a 
full range of motion of the finger joints, and sensation and 
motor function were normal.  A normal configuration of the 
cervical spine was noted without tenderness or muscle spasm.  
Cervical flexion was to 65 degrees, extension was to 50 
degrees, right flexion was to 40 degrees, left flexion was to 
30 degrees, and rotation was to 55 degrees bilaterally.  A 
neurological examination was normal.  A rectal examination 
showed no external or internal hemorrhoids, and the veteran's 
stool was hemocult negative.  Cholesterol was 283 mg/dl.  X-
rays revealed a normal left index finger, and minimal 
anterior spurring at C5-6.  The diagnostic impression was 
history of hemorrhoids, history of left index finger 
fracture, post traumatic cervical strain, and history of 
hypercholesterolemia.

During a February 1993 VA audiological examination, the 
veteran gave a history of noise exposure during his service 
as a navigator in the United States Air Force.  He reported a 
gradual decline in hearing acuity over the previous eight 
years, which was more severe in his left ear.  Auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 5, 5, and 10 decibels, respectively, in the 
right ear, and 20, 10, 15, 15, and 15 decibels, respectively, 
in the left ear.  Speech recognition was 96 percent in the 
right ear, and 100 percent in the left ear.  The final 
assessment was hearing within normal limits bilaterally.

Based on this evidence, an October 1993 rating decision 
granted service connection for hemorrhoids, and assigned a 
noncompensable evaluation, and residuals of a cervical spine 
injury, and assigned a 10 percent evaluation.  In addition, 
the RO denied service connection for hypercholesterolemia, 
residuals of a left index finger strain, and bilateral 
hearing loss.  The veteran filed a notice of disagreement NOD 
with this decision the following month.

A November 1993 statement from R.J., a service comrade, 
indicates that he has known the veteran since 1986.  He 
explained that while the veteran's antilipid medication 
lowered his cholesterol, it caused constipation, bloating, 
belching, and stomach pain.

In a statement dated later that month, F.M., another service 
comrade, related that he worked with the veteran from the 
summer of 1991 until December 1993.  He reported that the 
veteran complained of "discomfort from constipation caused 
by the medication he was taking for his elevated 
cholesterol," and experienced difficulty sitting for long 
periods of time due to hemorrhoids.

A November 1993 private medical report notes a family history 
of early coronary artery disease.  Current complaints 
included numbness in the neck and arms.  A carotid duplex 
sonogram the following month showed no evidence of 
significant carotid stenosis.

In a December 1993 report, Dr. T.J. related that the veteran 
was a nonsmoker with a family history of early coronary 
artery disease.  He explained that the veteran developed 
hyperlipidemia during service, and was concerned about the 
possibility of developing early coronary artery disease.  The 
physician opined that based purely on the veteran's blood 
"fats," including his cholesterol readings, he has twice 
the relative risk of developing coronary artery disease.  He 
noted that according to the statistics, the veteran had a 13 
percent chance of experiencing a "coronary event" within 
the next 10 years.

In September 1994, the RO continued the denial of service 
connection for hypercholesterolemia, residuals of a left 
index finger strain, and bilateral hearing loss, and denied 
increased ratings for the veteran's service-connected 
hemorrhoids and cervical spine disability.

During an October 1994 VA examination, the veteran reported 
experiencing a sharp pain in his left posterior neck when 
turning his neck to the left, which radiated down his left 
shoulder and arm.  He explained that these symptoms occurred 
approximately four or five times a month, and varied with 
activity.  He reported pain after using his arms above 
shoulder level, or after driving for more than 2 1/2 hours.  He 
stated he began having headaches about 10 to 12 months ago, 
increasing in frequency and severity.  They were frontal in 
character, although occasionally occipital.  They occurred 
one to two times per month, eight months earlier; currently 
he experienced them twice per week.  They lasted one to one 
and one-half hours and were improved somewhat by aspirin.  
The veteran related that he had not taken medication for high 
cholesterol since service, because he could not afford it.  
He explained that he first experienced hemorrhoids in 1988, 
and has used over-the-counter treatments since that time.  He 
reported rectal bleeding approximately every other month, 
which was occasionally mixed with stool.  

A physical examination of the cervical spine revealed 35 
degrees of flexion, 50 degrees of extension, 20 degrees of 
side bending to the right, 30 degrees of side bending to the 
left, and 60 degrees of rotation bilaterally.  A neurological 
examination was normal.  A few small external hemorrhoids 
were noted on rectal examination.  Stool was hemocult 
negative.  Cholesterol was 256 mg/dl.  An X-ray study of the 
cervical spine revealed a curvature of the lower 
cervical/upper thoracic spine, convex to the right, and 
minimal anterior spurring of C5-6.  The pertinent diagnoses 
were degenerative joint disease of the cervical spine with 
tension headaches, history of hypercholesterolemia with no 
known coronary artery disease, and hemorrhoids.  

An October 1994 VA audiological examination revealed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 20, 15, 10, and 15 decibels, respectively, in 
the right ear, and 25, 20, 20, 25 and 25, respectively, in 
the left ear.  Speech recognition was 94 percent bilaterally.  
The final assessment was hearing within normal limits.

The veteran submitted a substantive appeal (Form 9) in 
November 1994, perfecting his appeal.

During a March 1995 personal hearing, the veteran testified 
that he experienced elevated cholesterol levels during 
service in 1987, and was given medication to treat his 
hypercholesterolemia.  Transcript (T.) at 2-3.  He explained 
that while he did not currently have a heart disorder, he was 
a candidate for heart disease in the future due to his 
hypercholesterolemia.  T. at 2-3.  The veteran reported 
experiencing numbness and discomfort in his left index 
finger, and a limited range of motion as a result of an 
injury in service.  T. at 3-4.  He maintained that his 
current hearing loss was caused by acoustic trauma associated 
with his service as a jet aircraft navigator.  T. at 4-5.  
The veteran related that he experienced pain and discomfort 
in his neck, and a limited range of motion of the cervical 
spine after driving for "a long period of time."  T. at 8.  
He explained that pain and numbness periodically radiated 
down his left upper extremity.  T. at 9.  The veteran gave a 
history of two to four hemorrhoid flare-ups per year, and 
reported experiencing a flare-up two weeks earlier with some 
minor bleeding.  T. at 13- 14.

During an October 1995 examination, performed during a period 
of reserve duty, the veteran reported that his health was 
excellent.  The record notes normal clinical evaluations of 
the ears, upper extremities, anus and rectum, and spine.  The 
veteran's stool was negative for occult blood.  Cholesterol 
was 222 mg/dl.  An audiological examination revealed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 0, 0, and 10 decibels, respectively, in the 
right ear, and 30, 5, 5, 10 and 10, respectively, in the left 
ear.

A February 1996 hearing officer's decision granted a 20 
percent rating for the veteran's service-connected cervical 
spine disability, continued the noncompensable evaluation of 
his hemorrhoids, and continued the denial of service 
connection for hypercholesterolemia, residuals of a left 
index finger strain, and bilateral hearing loss.

On VA examination in January 1998, the veteran reported five 
or six episodes of acute hemorrhoids over the previous year, 
which were effectively treated with Preparation-H.  He 
related that he was not taking any medication for 
hypercholesterolemia.  The veteran explained that he 
experiences neck pain when he sleeps in the "wrong 
position," and indicated that this pain increases in 
severity with repetitive motions and activity.  He described 
his neck pain as intermittent with no radicular symptoms, but 
noted that it "extend[ed]" to his left shoulder 
approximately six times a year.

A physical examination of the neck showed left lateral 
flexion to 35 degrees, right lateral flexion to 35 degrees, 
and 55 degrees of rotation bilaterally.  There was a 
limitation on the end range of motion due to pain.  A 
neurological examination was normal.  An examination of the 
rectum revealed no bleeding, and no external or internal 
hemorrhoids.  Cholesterol was 254 mg/dl.  X-rays of the 
cervical spine showed straightening of the cervical lordosis.  
The pertinent diagnoses were history of hemorrhoids, inactive 
at this time, hyperlipidemia, and chronic neck pain.

An January 1998 VA audiological examination revealed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 5, 5, and 10 decibels, respectively, in the 
right ear, and 5, 5, 15, 15 and 15, respectively, in the left 
ear.  Speech recognition was 96 percent in the right ear, and 
100 percent in the left ear.  The diagnostic impression was 
hearing within normal limits in both ears.

In June 1998, the RO continued the denial of service 
connection for hypercholesterolemia, residuals of a left 
index finger strain, and bilateral hearing loss, and denied 
increased ratings for the veteran's service-connected 
cervical spine disability, and hemorrhoids.

During a September 1998 VA orthopedic examination, the 
veteran reported intermittent neck pain, which was worse at 
night, and occasional pain extending from his neck to his 
left scapular and shoulder.  There were no clear radicular 
symptoms on physical examination.  Tenderness was noted on 
palpation to the left upper trapezius area, and there were 
tender points in the left medial scapular muscles.  Muscle 
strength was intact in the upper extremities, and no sensory 
loss was noted.  An examination of the neck revealed flexion 
to 30 degrees, extension to 15 degrees, left lateral flexion 
to 20 degrees, right lateral flexion to 30 degrees, and 30 
degrees of rotation bilaterally.  

According to the report, both the range of motion and the 
speed of motion of the neck were reduced.  The record 
indicates that endurance was decreased for repetitive 
activities, and cold weather aggravated neck pain and 
stiffness by 33 to 35 percent.  The examiner opined that the 
veteran's neck symptoms were aggravated by 40 to 50 percent 
during exacerbations, and concluded that he experienced mild 
to moderate impairment depending on the weather and 
repetitive activities.  The final assessment was chronic 
cervical strain.

Based on this evidence, a January 1999 rating decision 
granted a 30 percent rating for the veteran's service-
connected cervical disability.

Analysis

I.  Service Connection Claims

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Court has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

A. Hypercholesterolemia

The Board has considered the evidence relevant to this claim, 
and finds that it shows no current diagnosis of a disability 
with respect to the veteran's high cholesterol.  While 
elevated levels of cholesterol have been indicated both 
during service and subsequent to the veteran's discharge, the 
medical evidence of record does not reveal a current 
disability related to these elevated readings.  

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case at this time.

The Board recognizes that the veteran has testified that his 
high levels of cholesterol are representative of disability 
which is related to service.  However, as noted above, the 
veteran is not competent to provide a medical diagnosis or an 
opinion regarding medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

The Board recognizes the November 1993 lay statements from 
the veteran's service comrades regarding symptoms experienced 
by the veteran during service as a result of his antilipid 
medications.  Although these men are competent to describe 
symptoms perceptible to a lay person, they are similarly not 
competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Espiritu, 2 Vet. App. at 494. 

In reaching the above determination, the Board has no doubt 
about the good faith of the veteran in advancing this claim.  
This disposition is dictated by the law and regulations as 
applied to the facts shown by the current record.  The thrust 
of the veteran's theory of entitlement is that the abnormal 
laboratory test result significantly raises the future risk 
of the development of a disability.  He has submitted a 
medical opinion to support that theory.  The Board does not 
dispute this proposition.  Under the law, however, service 
connection may only be awarded when a disability currently 
exists.  There is no competent evidence demonstrating the 
current existence of any cardiovascular disability.  This 
decision of the Board does not reach, and therefore does not 
prejudice, the veteran's right or ability to pursue a claim 
of service connection in the future when both a 
cardiovascular disability exists and a causal relationship 
between that disability and service may be established. 

B. Residuals of a Left Index Finger Strain

The claim for service connection for residuals of a left 
index finger strain must be denied as not well grounded for 
failure to establish a current disability.  Although service 
medical records show treatment for a left index finger sprain 
in January 1988, X-rays showed no fracture or dislocation of 
the finger at that time.  Further, a February 1993 VA 
examination of the finger was normal, and X-rays were 
negative.
 
As residuals of a left index finger strain are not currently 
demonstrated, and, of course, there is no competent medical 
evidence showing a nexus between any such disability and 
injury or disease in service, the claim is not well grounded 
and must be denied.  Caluza, 7 Vet. App. at 506; See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

C.  Bilateral Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.

As noted above, although the veteran is competent to describe 
symptoms perceptible to a lay person, he is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Espiritu, 2 Vet. App. at 494.  Thus, his lay 
evidentiary assertions cannot establish a basic element of a 
well-grounded claim for service connection, this is, the 
presence of a current disability.  The record in this case is 
devoid of competent medical evidence establishing the 
existence of current bilateral hearing loss as defined by 38 
C.F.R. § 3.385.

The Board concludes, based on the evidence described above, 
that the veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  As the disability for 
which service connection is claimed is not currently 
demonstrated, the claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

Lastly, it is noted that in the August 2000 Informal Hearing 
Presentation, the veteran's representative contends that 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the veteran's claims must be fully 
developed prior to determining whether the claims are well 
grounded, and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991 & Supp. 
1999); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 Manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1999).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for 
hypercholesterolemia, residuals of a left index finger 
strain, and bilateral hearing loss, VA has no duty to assist 
the veteran in developing his case.

D. Merits of the Service Connection Claims

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative on the 
merits of the claims for service connection.  In this regard, 
the Board notes that the veteran has argued the merits of his 
claims.  He has exercised his right to a hearing.  He was 
been provided the regulations governing service connection in 
the statement of the case in September 1994.  The RO has 
denied the claims repeatedly on the basis that service 
connection could not be granted because there was no current 
disability demonstrated.   This analysis precludes both a 
finding of a well grounded claim or the grant of the benefit 
sought on the merits, since the existence of a current 
disability is mandatory before an award of service connection 
can be made.  See, Degmetich, supra.  Clearly, the veteran 
repeatedly has been informed that the critical basis for the 
denial of the claim was the lack of evidence of current 
disability.  Moreover, the Board finds that the RO has 
discharged fully any duty to assist.  38 U.S.C.A. § 5107.  
There is no indication of any outstanding pertinent evidence 
that has not been sought or obtained.  The veteran has been 
provided multiple VA examinations concerning these claims 
that have addressed whether or not a current disability 
exists.   Therefore, because the veteran has been fully 
appraised of the legal criteria and the factual defect in his 
claim, and the claim has been fully developed, it is not 
prejudicial for the Board to deny the claim on the merits on 
the same basis as the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Increased Initial Evaluations

Initially, the Board notes that the veteran's increased 
rating claims are found to be well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  That is, he has 
presented  claims which are plausible.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A. Hemorrhoids

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that diagnostic code, a noncompensable rating is provided for 
hemorrhoids which are mild or moderate.  A 10 percent rating 
is provided for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.14, Code 7336 
(1999).

February 1993 and January 1998 VA examinations revealed no 
external or internal hemorrhoids.  There was no evidence of 
current thrombotic or irreducible hemorrhoids, and the 
clinical record does not disclose the existence of anemia or 
fissures.  The October 1994 VA examination disclosed a few 
small external hemorrhoids, but no evidence of current 
thrombotic or irreducible hemorrhoids.  At no point has 
anemia been claimed or reported.  A service department report 
of an examination in 1995 was likewise negative.  In sum, the 
clinical findings on multiple examinations since service fail 
to demonstrate manifestations meeting the minimum 
requirements for a compensable evaluation.  Therefore, the 
preponderance of the evidence is against an initial 
compensable evaluation for hemorrhoids.  Accordingly, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  

B. Cervical Spine Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's service-connected cervical spine disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Codes 5010 and 5290.  Under Diagnostic Code 5010, arthritis 
due to trauma which is substantiated by X-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003 
which, in turn, provides that such arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

While degenerative joint disease of the cervical spine was 
diagnosed on VA examination in October 1994, this diagnosis 
is not supported by X-ray findings.  In fact, a January 1998 
X-ray study specifically found that there was no evidence of 
degenerative joint disease of the cervical spine.  Chronic 
cervical strain was diagnosed on VA examination in September 
1998.  Consequently, the Board finds that the veteran's 
service-connected cervical spine disorder is most 
appropriately evaluated under Diagnostic Code 5290.

Limitation of motion of the cervical spine is evaluated at 
Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  The veteran's cervical spine disability is currently 
evaluated as 30 percent disabling under this diagnostic code, 
which contemplates severe limitation of motion of the 
cervical spine.  The RO has made this rating effective from 
separation from service, and thus has not provided a 
"staged" rating based upon variance of the severity of the 
disability over this time period.  Since this is the maximum 
evaluation allowed under Diagnostic Code 5290, the Board must 
determine whether any other applicable diagnostic code 
warrants a higher evaluation for this disability.

There are several other code provisions pertaining to the 
cervical spine which provide an evaluation in excess of 30 
percent.  Under Diagnostic Code 5285, for example, an 
additional 10 percent evaluation is warranted where there is 
demonstrable deformity of the vertebral body in addition to 
limited motion or muscle spasm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  Under Diagnostic Code 5287, a 
40 percent disability evaluation is warranted if there is 
evidence that the cervical spine is ankylosed (bony 
fixation).  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(1999).  Finally, under Diagnostic Code 5293, a 40 percent 
evaluation is provided for severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the VA is generally required to 
consider whether an increased evaluation could be assigned on 
the basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca, 8 Vet. App. at 204-06.

The evidence of record does not show that the veteran's 
cervical spine disability is manifested by ankylosis, spinal 
cord involvement, or intervertebral disc syndrome.  
Accordingly, the requirements for a higher evaluation under 
Diagnostic Codes 5285, 5287, or 5293 have not been met.  The 
record is devoid of medical evidence indicating that the 
veteran's cervical spine was ever ankylosed or productive of 
intervertebral disc syndrome.  Further, the record does not 
show demonstrable deformity of a vertebral body.

The veteran was afforded a VA orthopedic examination in 
September 1998, at which time he complained intermittent neck 
pain, and occasional pain extending from his neck to his left 
scapular and shoulder.  Examination of the cervical spine 
revealed no postural abnormalities or fixed deformities.  
Range of motion testing showed flexion to 30 degrees, 
extension to 15 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 30 degrees, and rotation to 30 
degrees bilaterally.  X-rays of the cervical spine revealed 
straightening of the cervical lordosis.  The diagnostic 
impression was chronic cervical strain.  Based on these 
findings, the Board finds that Diagnostic Codes 5285, 5287 
and 5293 do not afford the veteran a higher evaluation for 
his cervical spine disability.

The Board has also considered testimony presented by the 
veteran during his personal hearing in March 1995.  The 
veteran essentially maintained that his cervical spine 
disability was manifested by limitation in range of motion 
and pain.  However, the veteran did not contend that his 
cervical spine was ankylosed or that he experienced symptoms 
compatible with severe intervertebral disc syndrome.  The 
veteran's statements must be considered in light of the 
objective data, and the relevant rating criteria.  In this 
case, the findings are insufficient to show that his cervical 
spine disability warrants a higher evaluation.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has considered whether an increased 
evaluation is warranted on the basis of functional loss due 
to the veteran's complaints of pain.  See DeLuca, 8 Vet. App. 
at 204-05.  Where, as in this case, a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
As such, since there is no applicable diagnostic code that 
provides an evaluation in excess of 30 percent, consideration 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in order.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for a cervical spine 
disability under applicable schedular criteria.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against his claim.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55-56.

In deciding both of the veteran's increased rating claims, 
the Board has considered the Court's recent determination in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). The Board finds that the evidence supports the 
conclusion that there was no actual variance in the severity 
of the veteran's service-connected disabilities during the 
appeal period that would suggest a higher rating was 
warranted.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluations should be increased 
for any separate period based on the facts found during the 
appeal period.

							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for residuals of a left 
index finger strain is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for a cervical spine disability is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


